              Case 1:19-cv-11020-ADB Document 44 Filed 05/06/21 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

                                                *
      HEALTHEDGE SOFTWARE, INC.,                *
                                                *
                Plaintiff and Counterdefendant, *
                                                *
                v.                              *
                                                              Civil Action No. 19-cv-11020-ADB
                                                *
      SHARP HEALTH PLAN,                        *
                                                *
                 Defendant and                  *
                 Counterclaimant.               *
                                                *

              MEMORANDUM AND ORDER ON CROSS-MOTIONS TO COMPEL

  BURROUGHS, D.J.

            In this case, Plaintiff HealthEdge Software, Inc. (“HealthEdge”) seeks a declaratory

     judgment that it did not breach its contracts with Defendant Sharp Health Plan (“Sharp”). [ECF

     No. 1 (“Compl.”)]. Sharp has countersued, alleging that HealthEdge breached its contractual

     obligations and also engaged in fraud. [ECF No. 21-1 (“Ans.”)]. Currently before the Court is

     Sharp’s motion to compel HealthEdge to produce documents in response to multiple requests for

     production, [ECF No. 35-1], and HealthEdge’s cross-motion to compel Sharp to disclose how it

     collected and searched its electronically stored information (“ESI”), [ECF No. 37-3]. For the

     reasons set forth below, HealthEdge’s motion is GRANTED, and Sharp’s motion is GRANTED

  in part and DENIED in part.

I.          BACKGROUND

            Sharp provides health care service plans and related administrative services. [Ans. ¶ 51].

  In 2014, after assessing its software systems, Sharp concluded that it needed an upgrade. [Id.

  ¶ 54]. Accordingly, it issued a request for proposal (the “RFP”) to multiple software vendors.
         Case 1:19-cv-11020-ADB Document 44 Filed 05/06/21 Page 2 of 9




[Id.]. HealthEdge, a software company specializing in software for health plans, responded to

the RFP. [Id. ¶¶ 52, 56]. The parties eventually entered into two agreements: a software as a

service agreement (the “SAAS”) and a professional services agreement (the “PSA”). [Id.

¶¶ 59–60]. Under the SAAS, Sharp agreed to use HealthEdge’s software to administer its health

plans. [Id. ¶ 59]. Under the PSA, it was contemplated that the parties would execute one or

more Statements of Work (“SOWs”) for the provision of professional services in connection

with the implementation of HealthEdge’s software. [Id. ¶ 60]. The parties entered into two

SOWs. [Id. ¶ 63]. Pursuant to the first, HealthEdge determined what work would be required to

integrate certain aspects of its software into Sharp’s existing system, and pursuant to the second

(“SOW 2”), HealthEdge performed that work. [Id.]. Sharp contends that the work took far

longer than expected and that HealthEdge’s software was deficient. [Id. ¶¶ 49, 64]. HealthEdge

admits that the implementation took longer and was costlier than was estimated, but maintains

that it did not breach its contracts and that Sharp approved of all billed work. [Compl.

¶¶ 17–18].

       On April 30, 2019, HealthEdge sued Sharp, seeking a declaratory judgment that it

complied with its obligations under the SAAS, the PSA, and SOW 2. [Compl.]. After an

unsuccessful motion to dismiss for lack of personal jurisdiction, see [ECF No. 6 (motion); ECF

No. 14 (Order denying motion)], Sharp answered and counterclaimed, [Ans.]. In its

counterclaims, Sharp asserts that HealthEdge breached the parties’ contracts and that

HealthEdge’s response to the RFP contained fraudulent statements—essentially, overstatements

regarding HealthEdge’s software’s capabilities—designed to induce Sharp to hire HealthEdge.

[Id. ¶¶ 65–107].




                                                 2
               Case 1:19-cv-11020-ADB Document 44 Filed 05/06/21 Page 3 of 9




             On April 9, 2021, Sharp filed its motion to compel, [ECF No. 35-1], and on April 12,

   2021, HealthEdge opposed and filed a cross-motion, [ECF No. 37-3]. Subsequently, Sharp filed

   an opposition to HealthEdge’s cross-motion, [ECF No. 40], and a reply in further support of its

   own, [ECF No. 43-1]. Pursuant to the operative Scheduling Order, fact discovery is set to close

   on August 1, 2021. [ECF No. 27 ¶ 3].

II.          LEGAL STANDARD

             Cooperation in a transparent discovery process is the path to efficient, cost-effective
             litigation and achieves the purpose of the federal discovery rules; that being, to
             reduce gamesmanship and to insure forthright sharing of all parties to a case with
             the aim of expediting case progress, minimizing burden and expense, and removing
             contentiousness as much as practicable. The 2006 amendments to Fed. R. Civ. P.
             26(f) encourage cooperation and transparency early in the discovery process by
             requiring the parties to discuss at their initial conference any issues about
             preserving discoverable information and any issues about disclosure or discovery
             of electronically stored information. The Rule anticipates a sharing of facts and, if
             necessary, discovery about the sources to be searched for ESI. For some time now,
             federal courts have insisted on a collaborative approach to discovery, recognizing
             that this attitude best achieves the spirit and purposes of the federal discovery rules.
             Parties and attorneys that refuse to work collaboratively with their adversaries are
             at odds with the federal system and have been routinely sanctioned. The obligation
             on the parties to meet and confer early in the case includes a discussion that can
             and should include cooperative planning, rather than unilateral decision-making,
             about matters such as the sources of information to be preserved and searched;
             number and identities of custodians whose data will be preserved or collected . . . ;
             topics for discovery; [and] search terms and methodologies to be employed to
             identify responsive data. When two-way planning does not occur upfront, and
             questions about the adequacy of the document production subsequently arise,
             common sense dictates that the party conducting the search must share information
             regarding the universe of potentially relevant documents being preserved, and those
             that no longer exist, as well as the search terms used in collecting relevant
             documents and the identities of the custodians from whom the documents were
             retrieved. After all, the party responsible for the search and production has the duty
             to demonstrate its reasonableness.

      Burnett v. Ford Motor Co., No. 13-cv-14207, 2015 WL 4137847, at *8 (S.D.W. Va. July 8,

      2015) (alterations in original) (citations and internal quotation marks omitted).

             Pursuant to Federal Rule of Civil Procedure 26(b), parties are entitled to discovery

      “regarding any nonprivileged matter that is relevant to any party’s claim or defense and


                                                        3
                Case 1:19-cv-11020-ADB Document 44 Filed 05/06/21 Page 4 of 9




    proportional to the needs of the case . . . .” Fed. R. Civ. P. 26(b)(1). Rule 26 is “construed

       broadly to encompass any matter that bears on, or that reasonably could lead to other matters that

       could bear on, any issue that is or may be in the case.” Enargy Power (Shenzhen) Co. v. Wang,

    No. 13-cv-11348, 2014 WL 4687784, at *2 (D. Mass. Sept. 17, 2014) (quoting Oppenheimer

    Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)). “District courts exercise broad discretion to

    manage discovery matters,” Heidelberg Ams., Inc. v. Tokyo Kikai Seisakusho, Ltd., 333 F.3d

    38, 41 (1st Cir. 2003), and “to tailor discovery narrowly,” Cutter v. HealthMarkets, Inc., No. 10-

    cv-11488, 2011 WL 613703, at *2 (D. Mass. Feb. 10, 2011) (quoting Crawford-El v. Britton,

    523 U.S. 574, 598 (1998)). When exercising this discretion, courts are mindful of the

    proportionality considerations articulated in Rule 26(b)(1). Fed. R. Civ. P. 26(b)(1).

              A court must limit discovery if it determines that the discovery sought is
              (1) unreasonably cumulative or duplicative, or is obtainable from some other source
              that is more convenient, less burdensome, or less expensive; (2) the party seeking
              discovery has had ample opportunity by discovery in the action to obtain the
              information sought; or (3) the burden or expense of the proposed discovery
              outweighs its likely benefit, taking into account the needs of the case, the amount
              in controversy, the parties’ resources, the importance of the issues at stake in the
              litigation, and the importance of the projected discovery in resolving the issues.

    In re New England Compounding Pharmacy, Inc. Prods. Liab. Litig., No. 13-md-02419, 2014

    WL 12814933, at *2 (D. Mass. Feb. 7, 2014); see also Fed. R. Civ. P. 26(b)(2)(C). The party

    resisting discovery bears “the burden of showing some sufficient reason why discovery should

       not be allowed.” Flag Fables, Inc. v. Jean Ann’s Country Flags & Crafts, Inc., 730 F. Supp.

    1165, 1186 (D. Mass. 1989) (quoting Kozlowski v. Sears, Roebuck & Co., 73 F.R.D. 73, 76 (D.

    Mass. 1976)).

III.          DISCUSSION

              Sharp identifies a number of purported deficiencies with HealthEdge’s discovery

    practices, including: (1) engaging in a flawed ESI collection without prior consultation with



                                                       4
         Case 1:19-cv-11020-ADB Document 44 Filed 05/06/21 Page 5 of 9




Sharp; (2) lodging boilerplate relevance, burden, and vagueness objections; (3) withholding its

source code as a confidential trade secret despite a protective order; and (4) inappropriately

asserting attorney work product privilege. [ECF No. 36-5 at 13–23]. HealthEdge maintains that

it has complied with its discovery obligations and counters that Sharp has failed to be transparent

concerning its own ESI collection. [ECF No. 37-3 at 6–13].

       A.      ESI

       This case is a prime example of the discovery issues that can arise when the parties (and

their counsel) fail to engage in cooperative planning regarding ESI. See Ruiz-Bueno v. Scott,

No. 12-cv-00809, 2013 WL 6055402, at *3 (S.D. Ohio Nov. 15, 2013). In short, instead of

working collaboratively to

       come up with reasonable search terms, then working together to refine those search
       terms, and then cooperatively engaging in sampling and further refinement of those
       search terms so that relevant documents are uncovered and produced, or
       cooperatively engaging in any of the numerous other e-discovery techniques that
       could lessen the discovery burdens on both parties, the [parties] have instead sought
       to turn the discovery process in this case into a legal variety of hand-to-hand
       combat.

UnitedHealthcare of Fla., Inc. v. Am. Rental Assocs. LLC, No. 16-cv-81180, 2017 WL 4785457,

at *3 (S.D. Fla. Oct. 20, 2017). Rather than deciding the instant motions based on the

incomplete record before it, 1 the Court will provide the parties with another opportunity to

resolve their disputes, which will hopefully obviate the need for additional judicial intervention.

Accordingly, as described below, the parties are directed to meet and confer to discuss

custodians and search terms for ESI collection and review.


1
  Among other things, the record lacks information regarding (1) how costly and time-consuming
it would be for HealthEdge to review the documents it proposes reviewing; (2) how costly and
time-consuming it would be for HealthEdge to review the documents Sharp wants it to review;
and (3) which custodians’ documents Sharp collected and how it filtered its initial collection to
create its proposed review universe.



                                                 5
         Case 1:19-cv-11020-ADB Document 44 Filed 05/06/21 Page 6 of 9




       With respect to HealthEdge’s documents, Sharp shall provide HealthEdge with a

proposed collection and search protocol, including a list of custodians and search terms. In

crafting this proposed protocol, the Court encourages Sharp to keep in mind that requiring

HealthEdge to review hundreds of thousands of documents in this litigation is likely to be unduly

burdensome and/or disproportional to the needs of the case. See generally Fed. R. Civ. P. 26(b).

Then, depending on how many hits are generated using Sharp’s proposed protocol, HealthEdge

shall either review the hits (and produce responsive, non-privilege documents) or make a

counterproposal. In making a counterproposal, HealthEdge should note that given Sharp’s

allegations of fraud, HealthEdge’s position that it need review and produce only communications

involving Sharp (or documents directly referencing Sharp) is untenable. Sharp is entitled to

probe HealthEdge’s state of mind in connection with the allegedly fraudulent representations

contained in its response to the RFP, and it is possible that documents and communications not

involving or directly concerning Sharp may be relevant to that issue. 2

       With respect to Sharp’s documents, Sharp shall promptly disclose to HealthEdge

(1) which custodians’ documents were collected and (2) precisely how it filtered those

documents to arrive at its proposed review universe (i.e., date ranges, search terms, de-duping

methods, etc.). Sharp’s argument that its search terms are protected by the attorney work product

privilege is unavailing. See FormFactor, Inc. v. Micro-Probe, Inc., No. 10-cv-03095, 2012 WL

1575093, at *7 n.4 (N.D. Cal. May 3, 2012) (“To the extent Plaintiff argues that disclosure of

search terms would reveal privileged information, the Court rejects that argument.”); cf. United

States v. Cadden, No. 14-cr-10363, 2015 WL 5737144, at *2–3 (D. Mass. Sept. 30, 2015)



2
  The Court notes that Sharp may be able to obtain this information in a more efficient manner
through one or more Federal Rule of Civil Procedure 30(b)(6) depositions.



                                                 6
          Case 1:19-cv-11020-ADB Document 44 Filed 05/06/21 Page 7 of 9




(rejecting argument, in criminal case, that search terms were protected from disclosure). If

HealthEdge is satisfied with Sharp’s collection and proposed review universe, Sharp shall review

the documents and produce those that are responsive and non-privileged. If HealthEdge believes

Sharp’s collection and/or filtering methodology was deficient, the parties shall engage in good

faith negotiations to agree upon a collection and review protocol (following the general blueprint

described above).

       If, after engaging in good faith efforts to agree on ESI protocols, there is an impasse

necessitating judicial resolution, each party shall include in its moving papers (1) its proffered

protocol and (2) information that will aid the Court in determining, with specificity, how

burdensome a document review based on that protocol would be.

       B.      Boilerplate Objections

       As to HealthEdge’s generalized objections, the Court notes that “[b]oilerplate generalized

objections are inadequate and tantamount to not making any objection at all.” Walker v.

Lakewood Condo. Owners Ass’n, 186 F.R.D. 584, 587 (C.D. Cal. 1999). Accordingly, to the

extent HealthEdge intends to stand by its objections and withhold documents based on relevance,

burden, and/or vagueness, it must articulate precisely why a particular discovery request calls for

irrelevant information or uses vague terms and/or why responding to it would be unduly

burdensome. See Autoridad de Carreteras y Transportacion v. Transcore Atl., Inc., 319 F.R.D.

422, 427 (D.P.R. 2016) (“The objecting party ‘must show specifically how each interrogatory or

request for production is not relevant or how each question is overly broad, burdensome or

oppressive.’” (quoting Sánchez-Medina v. UNICCO Serv., Co., 265 F.R.D. 24, 27 (D.P.R.

2009))). Additionally, if HealthEdge has asserted an objection to a given request for production




                                                  7
           Case 1:19-cv-11020-ADB Document 44 Filed 05/06/21 Page 8 of 9




but has not actually withheld any documents on that basis, it should make that fact clear to

Sharp.

         C.     Source Code

         As to HealthEdge’s source code, HealthEdge has failed to address why the

Confidentiality Stipulation governing disclosure of confidential information in this case, [ECF

No. 31], is insufficient to protect its valuable proprietary information, see [ECF No. 37-3 at

11–12 (discussing source code without referencing protective order)]. Given Sharp’s allegation

that HealthEdge’s software was deficient, [Ans. ¶ 49], HealthEdge’s code is relevant to this

litigation. Accordingly, HealthEdge must produce its source code. If it believes that the existing

Confidentiality Stipulation is insufficiently robust, the Court encourages the parties to negotiate

an amendment providing additional protection.

         D.     Attorney Work Product

         Finally, as to HealthEdge’s objections based on the attorney work product privilege, the

relevant requests for production are, in essence, contention interrogatories. See [ECF No. 36-5 at

22 (Request for Production No. 63 calling for “All DOCUMENTS upon which [HealthEdge]

relies in support of its denials set forth in its answer to the [Sharp] counterclaim”); id. (Request

for Production No. 64 calling for “All DOCUMENTS upon which [HealthEdge] relies in support

of its affirmative defenses set forth in its answer to the [Sharp] counterclaim”)]; Kleppinger v.

Tex. Dep’t of Transp., No. 10-cv-00124, 2012 WL 12893651, at *16 (S.D. Tex. Mar. 4, 2012)

(discussing contention interrogatories and noting that “courts have interpreted Rule 34 to allow

discovery of ‘contention’ type documents, specifically those documents supporting affirmative

defenses”). Although HealthEdge must eventually respond to these requests, at this point, the

requests are premature, particularly given that HealthEdge has not yet reviewed its own




                                                  8
            Case 1:19-cv-11020-ADB Document 44 Filed 05/06/21 Page 9 of 9




  documents (or received Sharp’s document production). HealthEdge is therefore not in a position

  to exhaustively identify all documents supporting its claims and contentions. Under Federal

   Rule of Civil Procedure 33(a)(2), the Court may order that such discovery requests need not be

   responded to until later in the litigation. Fed. R. Civ. P. 33(a)(2). Thus, Sharp may renew these

   requests for production at the close of discovery, at which point HealthEdge shall respond.

IV.       CONCLUSION

          For the reasons stated above, HealthEdge’s motion, [ECF No. 37-3], is GRANTED, and

  Sharp’s motion, [ECF No. 35-1], is GRANTED in part and DENIED in part.

          SO ORDERED.

  May 6, 2021                                                  /s/ Allison D. Burroughs
                                                               ALLISON D. BURROUGHS
                                                               U.S. DISTRICT JUDGE




                                                   9
